Citation Nr: 0916162	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  06-10 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to May 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In February 2009, the Veteran and his spouse testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is associated with the 
claims folders.  


FINDING OF FACT

Cervical spine disability was caused or chronically worsened 
by service-connected lumbosacral spine disability.


CONCLUSION OF LAW

Cervical spine disability is proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110 
(West 2002); 38 C.F.R. § 3.310(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008) or 38 C.F.R. 
§ 3.159 (2008).



Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran, a chiropractor for over 30 years, seeks service 
connection for cervical spine disability.  He contends that 
the cervical spine disability developed as a result of his 
service-connected lumbar spine disability.  

Service connection for degenerative disc disease of the 
lumbosacral spine was granted in a June 2006 rating decision, 
effective from January 2005.  The Veteran has a long history 
of cervical spine complaints and has been diagnosed with 
cervical spine degenerative disc and degenerative joint 
disease, as noted in a May 2006 VA orthopedic examination 
report.  In addition, the record is replete with reference to 
extensive chiropractic treatment for long-standing disease of 
the cervical and lumbar spine.  

The Veteran testified at length as to the effect of the 
misalignment of his lumbar spine on the cervical spine.  He 
has presented multiple chiropractic evaluations, including 
two from his sons, that support his theory.  Nonetheless, the 
Board does note that the May 2006 VA examination report 
contains the physician's opinion that it is not at least as 
likely as not that the cervical spine disability is due to 
lumbar spine disability which began in service.  

The Board finds the Veteran's candid hearing testimony to be 
fully credible as to the causal relationship between the 
cervical spine disability and lumbosacral spine disability.  
The Veteran, a chiropractor for over 34 years, is considered 
an expert and his testimony is assigned substantial probative 
weight as to the issue of etiology of the cervical spine 
disability.  

It is uncontroverted that this cervical spine disability was 
not demonstrated in service.  Nonetheless, the Veteran has 
presented medical opinion evidence that the current cervical 
spine disability is etiologically related to service-
connected lumbosacral spine disability.

While the evidence in favor of the claim is by no means 
unequivocal, the Board finds that the favorable opinions of 
the Veteran and his fellow chiropractors are consistent with 
the record and well-supported.

Thus, the Board finds that the opinions favoring the claim 
are entitled to considerable probative weight and create at 
least an approximate balance of positive and negative 
evidence as to the critical matter of etiology.  Accordingly, 
the Board resolves reasonable doubt in the Veteran's favor 
and concludes that service connection for his cervical spine 
disability is in order.


ORDER

Entitlement to service connection for cervical spine 
disability is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


